Citation Nr: 0016338	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-10 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	TO BE DETERMINED


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the VA 
Regional Office (RO) in Little Rock, Arkansas.  


REMAND

Of record is an appointment of representative form, signed 
and dated in February 1992, reflecting the appointment of a 
private attorney to represent the veteran.  Also of record is 
an appointment of representative form, acknowledged in 
October 1998, appointing the Disabled American Veterans to 
represent the veteran.  On page 2 of a transcript of a 
personal hearing conducted in January 1999 it is indicated 
that the private attorney that had represented the veteran 
had gone out of business and retired.  An October 1999 
memorandum from Disabled American Veterans indicates its 
belief that the veteran is represented by a private attorney.  
The Board observes that the address of the private attorney 
is indicated to be in Little Rock, Arkansas, and that the 
record reflects that the veteran now resides in Omaha, 
Nebraska.  

In the veteran's July 1998 substantive appeal he indicated a 
desire to have a hearing before the Board at the local VA 
office.  In an October 1998 statement he indicated his desire 
to have a personal hearing with a local VA hearing officer at 
the RO, but he did not specifically withdraw his request for 
a hearing before the Board.  

The most recent supplemental statement of the case was issued 
in April 1999.  Subsequent thereto a hospital discharge 
summary, relating to a period of hospitalization in June 
1999, and a letter from VA health care providers, dated in 
May 1999, were associated with the veteran's claims file.  
The May 1999 letter reflects that an educational program had 
been initiated to assist the veteran in money management 
skills and that his financial competency would be reviewed in 
six to nine months with the finding submitted to the VA field 
representative.  The record does not indicate that any such 
findings have been associated with the record on appeal.  The 
veteran's appeal was certified to the Board in January 2000.  
There is no indication that the veteran has waived 
consideration, by the RO, of the May and June 1999 evidence 
associated with the record.  38 C.F.R. § 19.37 (1999). 

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
inquire as to whom, if anyone, he desires 
to have as his accredited representative 
for VA matters, to include whether the 
D.A.V.'s October 1999 statement that he 
is represented by a private attorney in 
Arkansas is accurate.  Inquiries should 
also be made of the veteran as to whether 
or not he continues to desire to have a 
hearing before the Board, as requested in 
July 1998.  

2.  The RO should obtain all treatment 
records at the Omaha VA Psychiatric Day 
Hospital program as well as any findings 
regarding the veteran's competency as 
referred to in the May 1999 letter from 
VA health care providers.  

3.  The veteran should be afforded a VA 
psychiatric examination, including all 
studies and tests deemed appropriate, to 
establish the current nature and extent 
of his schizophrenia.  The veteran's 
claims file must be made available to the 
examiner.  The examiner is requested to 
offer an opinion as to the veteran's 
mental capacity to manage his own 
affairs, including the disbursement of 
funds without limitation.  A complete 
rationale should be provided for all 
opinions expressed.

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, both the veteran and his 
representative, if applicable, should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


